DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11 and 12 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2018 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the recitation of “adding an unlabeled 3’-O methylenedisulfide capped deoxynucleoside triphosphate compounds instead of a labeled 3’-O methylenedisulfide capped deoxynucleoside triphosphate” renders the claim indefinite because it is unclear if the unlabeled deoxynucleoside triphosphate is added, how step d) may be carried out because there would not be any label to be detected.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,273,539. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to method of analyzing DNA sequence by using nucleoside triphosphate analogues that are obvious variants of each other.  The nucleoside analogue recited in claims 3 and 16 of the ‘539 patent are obvious variants of the nucleoside analogue recited in claim 11 of the present application.  Therefore, the claimed invention are not patentably distinct from each other.  
Claims 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, 18, 20-27, 38-41, 43, 46, 51-55, 85-93 of copending Application No. 15/457,344 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to method of analyzing DNA sequence or detecting label by using nucleoside triphosphate analogues that are obvious variants of each other.  The nucleoside analogue recited in claims 1, 13, 46, 87, 90 and 93 of the ‘344 application are obvious variants of the nucleoside analogue recited in claim 11 of the present application.  Therefore, the claimed invention are not patentably distinct from each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102 (a1)(a2) as being anticipated by Gordon et al (US 8,481,259).
Regarding claim 12, the claim is interpreted that the method does not use the deoxynucleoside triphosphate as recited in claim 11, rather the deoxynucleoside triphosphate used in the method is simply deoxynucleoside triphosphate with methylenedisulfide moiety at 3’ positon of the deoxyribose.  
Gordon et al. teach a method that comprises a) providing a plurality of nucleic acid template molecules, a polymerase, a cleaving agent, a cleaving agent scavenger, and a plurality of nucleotide analogues wherein each nucleotide analogue is labeled with a unique label and contains a removable chemical moiety capping the 3’-OH group; b) incorporating a first nucleotide analogue with said polymerase; c) detecting the label of the incorporated nucleotide analogue; d) removing the chemical moiety of the incorporated nucleotide analogue capping the 3’-OH group with said cleaving agent; and f) incorporating a second nucleotide analogue in the presence of said cleaving agent scavenger (see col.25, lines 11-24).  Gordon et al. also teach that hybridizing a primer to the plurality nucleic acid templates such that the first nucleotide analogue is incorporated into the primer in step b) (see col.26, lines 20-25, 53-57).  Gordon et al. teach that two sites of cleavage are contemplated that occurs on the nucleotide analogue, which is directed to a method of incorporating labeled nucleotides into nucleic acid, wherein each nucleotide analogue comprises a unique label attached through a cleavable linker to a 5-position of cytosine or thymine or to a 7-position of deaza-adenine or deaza-guanine, and wherein each nucleotide analogue contains a removable chemical moiety capping the 3’-OH group, following the incorporation of a first nucleotide, detecting the label of the incorporated nucleotide, and removing the chemical moiety of the incorporated nucleotide analogue capping the 3’-OH group and cleaving the cleavable linker with said cleaving agent (see col. 26, lines 30-50).  Gordon et al. teach that a variety of chemistry of the removable chemical moiety and cleavable linker attaching the label is contemplated, including disulfide bond (see col.26, lines 63-67, and col.27, lines 1-4, and lines 8-10).  Gordon et al. teach that the chemistries for the cleavage of two sites are the same (see col.27, line 10-12).  Gordon et al. further teach using dithiomethyl (methylenedisulfide) moiety at 3’-OH as capping moiety as taught by US 7,279,563 (see col.27, lines 18-22).  Gordon et al. teach that disulfide linkers is cleavable by different agents and different cleaving scavenger is used (see col.27, lines 24-42).  Therefore, the disclosure of Gordon anticipates the claimed invention of claim 12.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636